United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 17, 2004

                                                            Charles R. Fulbruge III
                              No. 04-40285                          Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TODD W. ALTSCHUL,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:02-CR-137-ALL
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Todd W. Altschul was convicted of

five counts of mail fraud and sentenced to serve 87 months in

prison and a three-year term of supervised release.       Altschul

argues that his sentence violates the principles enunciated in

Blakely v. Washington, 124 S. Ct. 2531, 2537 (2004).       This

argument is foreclosed by United States v. Pineiro, 377 F.3d 464

(5th Cir. 2004), petition for cert. filed (U.S. July 14, 2004)

(No. 04-5263).    All outstanding motions are DENIED, and the

judgment of the district court is AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.